4

Case 7:18-mj-10939-UA Document 41 Filed 06/12/19 Page 1 of 2

ORIGINAL

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---- ---- —=—= “XK

UNITED STATES OF AMERICA

-Vv- AFFIRMATION

MAYER ROSNER, 18 Mag. 10939

Defendant.

 

STATE OF NEW YORK )
COUNTY OF WESTCHESTER :SS.:
SOUTHERN DISTRICT OF NEW YORK )

Samuel Adelsberg, under penalty of perjury, hereby affirms as follows:

1. [am an Assistant United States Attorney in the Southern District of New
York. I submit this affirmation in support of an application for a sixth order of continuance of
the time within which an indictment or information would otherwise have to be filed, pursuant to
Title 18, United States Code, Section 3161(h)(7){A). |

2. MAYER ROSNER, the defendant, was charged with violations of 18 U.S.C. §
1201 & 2, ina complaint dated December 27, 2018. The defendant was presented before
Magistrate Judge Paul E. Davison on December 27, 2018, and the defendant was detained.

3. Susanne Brody, Esq., attorney for the defendant, has since been engaging in
preliminary discussions with the Government concerning a possible disposition of this case
without trial, and those discussions are ongoing. The Government hereby requests that a
continuance of 28 days be granted, during which time we may pursue further discussions.

4, On June 4, 2019, Mr. Bruce Koffsky, another counsel on the case, agreed by

telephone on behalf of the defendant that the requested continuance of 28 days is appropriate in

these circumstances.

 
Case 7:18-mj-10939-UA Document 41 Filed 06/12/19 Page 2 of 2

5. For the reasons stated above, the ends of justice served by the granting of
the continuance requested outweigh the best interests of the public and defendant in a speedy
trial.

6. Pursuant to Title 28, United States Code, Section 1746, I declare under

penalties of perjury that the foregoing is true and correct.

——e

Executed on June 11, 2019. ,

  

 

Samuel Adelsberg NN
Assistant United States Attortiey

 
